Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended September 30, Nine months ended September 30, (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 34 32 90 Total revenues % % Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses % % Earnings from continuing operations before income taxes 10 % 3 % Benefit (provision) for income taxes Earnings from continuing operations 9 % 12 % Earnings (loss) from discontinued operations, net of taxes Net earnings 6 % % Less net earnings attributable to noncontrolling interests 20 38 46 89 Net earnings attributable to GECC $ $ 8 % $ $ % Amounts attributable to GECC: Earnings from continuing operations $ $ 11 % $ $ 14 % Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GECC $ $ 8 % $ $ % General Electric Capital Corporation Summary of Operating Segments Three months ended September 30, Nine months ended September 30, (In millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ % $ $ % Consumer % % Real Estate 1 % % Energy Financial Services 81 % 17 % GE Capital Aviation Services (GECAS) % % Total segment revenues % % GECC corporate items and eliminations % % Total revenues $ $ % $ $ % Segment profit CLL $ $ % $ $ % Consumer % % Real Estate F F Energy Financial Services 79 67 % % GECAS 21 % 5 % Total segment profit 13 % 12 % GECC corporate items and eliminations % 6 % Earnings from continuing operations attributable to GECC 11 % 14 % Earnings (loss) from discontinued operations, net of taxes, attributable to GECC % U Net earnings attributable to GECC $ $ 8 % $ $ % General Electric Capital Corporation Condensed Statement of Financial Position September 30, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
